Citation Nr: 1807248	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2012 rating decision, by the Columbia, South Carolina, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, service connection for tinnitus, service connection for a left shoulder disorder, and service connection for a left foot disorder.  He perfected a timely appeal to that decision.  

On June 21, 2016, the Veteran appeared at the Columbia RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence directly to the Board for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2017).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability had onset during active service.  

2.  The Veteran's current tinnitus had onset during his active service.

3.  The Veteran's left shoulder condition did not have its onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

4.  The Veteran's left foot disorder did not have its onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have all been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017

3.  The criteria for service connection for a left shoulder condition have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for a left foot disorder have not been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Service Connection Provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss and tinnitus) and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id, see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

A.  S/C-Bilateral hearing loss and tinnitus.

The Veteran contends that he is entitled to service connection for hearing loss and tinnitus due to noise exposure during military service.  At his personal hearing in June 2016, the Veteran maintained that his unit conducted ambushes during which time they used light ammunition without adequate hearing protection.  After conducting the ambushes, he usually experienced problems with his hearing and ringing in his ears.  The Veteran recalled people asking him why he was not responding to their questions or why he was the volume on his radio so high.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this regard, the February 2012 QTC audiological evaluation diagnosed the Veteran with bilateral sensorineural hearing loss consistent with § 3.385.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The service treatment records (STRs) do not indicate that the Veteran complained of or was diagnosed with hearing loss or tinnitus during service.  Both the Veteran's preinduction and separation examinations indicate normal hearing.  

Although the STRs are absent for any complaints of, or treatment for, hearing problems, the Veteran's military records reflect that his military occupational specialty (MOS) was that of light weapons infantryman, and his DD 214 indicates that he was awarded the National Defense Service Medal, and the Marksman.  The Board finds it likely that he was exposed to loud noise during service.  

The Veteran has stated that his hearing loss is related to his period of military service.  Although a lay person may be competent to provide an opinion on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, he is competent to report symptoms capable of lay observation such as the onset of his hearing loss and tinnitus and the history of symptoms of such.  The Board notes that the Veteran is competent to describe what he experienced in service.  It is plausible that the Veteran was exposed to significant acoustic trauma while participating and conducted the ambushes and using the ammunitions in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concludes that the Veteran was exposed to extreme noise levels during service.  

The remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  

The record includes conflicting medical opinions as to the etiology of the Veteran's hearing loss.  Of record is the report of a DBQ audiological evaluation conducted in February 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
40
35
LEFT
10
35
45
50
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 in the left ear.  The pertinent diagnosis was sensorineural hearing loss, in the frequency range of 500-4000 Hz.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's separation audiological evaluation showed normal hearing bilaterally.  He noted that the Veteran had a threshold of 35 db HL in the left ear at 4000 Hz; however, on his separation examination, his threshold had returned to 0 db HL.  The examiner indicated that the Veteran did not report recurrent tinnitus.  

Also submitted in support of the Veteran's claim was a medical statement from Dr. Lupe DeLaCruz, dated June 10, 2013, indicating that the Veteran was seen for a hearing test in September 2010 which showed a bilateral sensorineural hearing loss in both ears.  Dr. DeLaCruz stated that the Veteran's hearing loss may have been caused while he was in the military around gunfire and heavy equipment.  

Having considered all the evidence of record, the Board finds that the evidence is in equipoise.  In this case, the Board is presented with conflicting medical information regarding the onset of the Veteran's hearing loss.  In the February 2012 DBQ examination, the examiner noted a diagnosis of bilateral sensorineural hearing loss.  The examiner stated that, based on the information from the Veteran's claims file that his hearing was not caused by or a result of an event in the military.  

While the Veteran had in-service noise exposure, the February 2012 DBQ examiner noted that the Veteran denied tinnitus.  However, at his June 2016 personal hearing, the Veteran testified that after being exposed to the noise from gunfire, the end of the day, he would notice ringing in his ears and they felt clogged.  He never went on sick call for the problems with his ears although he did talk to the platoon sergeant.  The Veteran related that he still had ringing in his ears.  The Veteran indicated that he did not realize that "tinnitus" referred to the ringing in his ears.  

The law does not require evidence of an in-service disability; rather, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

As discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his symptomatology to be credible.  In light of the Veteran's acknowledged noise exposure in service, as well as his testimony regarding noticing hearing impairment and ringing in the ears following noise exposure in service and symptoms ever since, the Board finds the evidence for and against his claim to be at least in relative equipoise.  In this regard, the Board acknowledges that the February 2012 VA examination report indicates that the Veteran's hearing loss was not caused by service; however, the June 2013 private audiology assessment indicates that the Veteran's hearing loss may have been caused by service.  Although the opinion is in speculative language, it is of some probative value.  When considered with the Veteran's testimony of symptoms of hearing loss and tinnitus present during service and ever since, the Board is left with reasonable doubt as to whether his current  tinnitus and hearing loss had onset or were caused by his active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss disability and tinnitus is related to service.  Accordingly, service connection for bilateral hearing loss and tinnitus must be granted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

B.  S/C-Left shoulder disorder.

The Veteran contends that his left shoulder condition is directly related to service.  At his personal hearing in June 2016, the Veteran indicated that nothing happened in the service where he injured his left shoulder; however, he believed that he developed the shoulder problem as a result of field training and sleeping out in the tent in the cold weather.  The Veteran related that he initially went to the doctor in 1990s and was told that it was arthritis/tendonitis.  He related that the doctor indicated that the arthritis in the left shoulder was due to the cold weather.  

Historically, the Veteran filed a claim for a left shoulder disorder (VA Form 21-526) in December 2011.  The STRs, including the preinduction examination as well as the separation examination, do not indicate complaints related to the Veteran's left shoulder.  On the occasion of the separation examination in August 1968, clinical evaluation of the upper extremities was normal.  

Submitted in support of the claim were private treatment reports dated from April 2000 to February 2008.  These records show that the Veteran was seen in March 2005 for evaluation of left shoulder complaints for approximately six months; it was noted that he had previously been seen for a right shoulder impingement in July 2001.  The impression was left shoulder subacromial impingement and bursitis.  He received an injection in the shoulder; subsequent examination demonstrated improved provocative tests.  

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a left shoulder disorder.  

The Board notes that the record does not reflect, and the Veteran has not contended, that his left shoulder disorder began in service or until many years after service.  Significantly, the STRs reflect no complaints, findings or treatment for a left shoulder disorder.  In fact, at the time of his separation examination in August 1968, clinical evaluation of the upper extremities was reported as normal.  

As noted above, the Veteran first filed a claim for a left shoulder disability in December 2011, despite contending that his left shoulder disability began in service.  In fact, the evidence shows that a left shoulder disorder was not diagnosed until March 2005.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, no medical professional has ever suggested that the Veteran's left shoulder condition is related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

To the extent the Veteran relates his left shoulder disorder to service, the Board finds that such is not competent evidence.  The Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an event in service.  Nonetheless, the Veteran's assertions of a link between his left shoulder disorder to service are not competent; such a linkage is a highly complex scientific and medical conclusion that is not readily lay observable.   Jandreau, 492 F.3d at 1376-77; See also Davidson, 581 F.3d at 1316.  The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the delay in filing claims to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a left shoulder disability.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107 (b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

C.  S/C-foot disorder.

The Veteran contends that he is entitled to service connection for a left foot disorder, which he claims is due to military service.  At his personal hearing in June 2016, the Veteran indicated that he wore heavy boots during service.  The Veteran explained that the only reason he did not report the problems with his foot at discharge was so that he could get out of service quicker.  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current left foot disorder was caused or aggravated by his military service is against the claim.  

The record reflects that the Veteran has a current left foot disorder.  Significantly, a DBQ examination conducted in June 2014 reported a diagnosis of bilateral pes planus and residuals of left foot surgery for exostosis and neuroma-1st metatarsocuneiform.  

In addition, private treatment reports dated from April 2000 to February 2008 show that the Veteran received evaluation and treatment for a chronic left foot disorder.  Among the record is a new patient consultation, dated in June 2007, which indicates that the Veteran had a severe sprain of the left foot on June 2, 2007.  He had significant pain and irritation of the left lower extremity.  The examiner reported that the Veteran was initially seen in June 2000 and he had surgery on the left foot in the form of metatarsocuneiform exostectomy, with no complications.  He subsequently had a severe sprain of the foot and ankle on June 2, 2007.  .X-rays reviewed show no evidence of fracture but had significant swelling pain and irritation.  

The Board next finds that the weight of the evidence of record demonstrates that the current left foot disorder was not incurred in or aggravated by service.   Significantly, the Board finds that the STRs, including the August 1968 separation examination, are completely silent with respect to any complaints of or treatment for a left foot disorder.  The Veteran denied any history of "foot trouble" at separation from active duty.  The first clinical documentation of the onset of a bilateral foot disorder was in June 2000, approximately 32 years after separation from service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The record does not show that the Veteran had arthritis during service or within one year of separation from service.  Therefore, service connection may not be presumed pursuant to 38 C.F.R. § 3.307 and § 3.309(a).  

The Board recognizes that the record contains conflicting medical evidence as to the etiology of the Veteran's bilateral foot condition.  Significantly, submitted in support of the claim was a treatment report from Dr. Charges J. Gudas, indicating that the Veteran was seen in June 2013 for a follow up evaluation of the left foot, following a surgery in 1998 for bone spur removal from the left foot.  Following an evaluation of the feet, the pertinent diagnosis was foot pain and hallux valgus.  The examiner also noted a finding of mid tarsal arthritis, left, secondary to army marching activities.  The impression was mid tarsal arthritis bilateral caused by over use during Army military career; the examiner opined that this was the cause of this ongoing situation.  

On the contrary, following the June 2014 DBQ examination, the examiner reported diagnoses of bilateral pes planus and residuals of left foot surgery for exostosis and neuroma-1st metatarsocuneiform.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner explained that the claims file showed no medical evidence of visits due to complaints of left foot pain during military service.  Furthermore, the separation physical is silent for a foot condition.  The examiner stated that, in reviewing his records, the origin of the pain cannot be objectively retraced to his time in the service (no medical evidence) or soon after separation, and for the next 20 plus years.  Therefore it is less likely than not that this condition is caused by his military service.  

The Board finds the June 2014 DBQ opinion to be particularly probative evidence against a nexus.  The opinion was based on a review of the evidence in the claims folder, a history provided by the Veteran, and a personal examination.  The physician did not find a connection between the Veteran's bilateral pes planus and residuals of left foot surgery for exostosis and neuroma-1st metatarsocuneiform and his period of active service.  The opinion is supported by a sound and clear rationale.  

Although the June 2013 letter from Dr. Charges J. Gudas provides a positive nexus between the Veteran's left foot condition and his active service, the opinion was made without the benefit of a review of the complete claims file.  While not in and of itself fatal to a medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case.  A full review of the clinical history would have disclosed that the Veteran had an over 32 year gap between service discharge and complaints of foot pain that Gudas failed to address.  The Board affords more weight to the report of the DBQ examiner.  

The only other evidence of a nexus between the current foot condition and his service submitted by the Veteran is his own lay contentions.  The Board acknowledges the Veteran's contentions that he developed a bilateral foot disorder as a result of wearing heavy boots and marching during service.  Lay testimony can be competent regarding features or symptoms of injury or disease, including its origin, when the features or symptoms are within his personal knowledge and observations and the questions are not complex.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his current left foot disorder is related to his active service is a complex question given the passage of time.  The Veteran has not demonstrated that he has expertise in medical matters.  As such, his nexus opinion is not competent evidence.  

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for a left foot disorder and the Veteran's claim fails on that basis.  

In light of the above, the Board finds that the claim of entitlement to service connection for a left foot disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.

Service connection for a left foot disorder is denied.  

Service connection for a left foot disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


